Filed 8/27/20 Quality Control Restoration v. Shakian CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 QUALITY CONTROL                                               B293426
 RESTORATION,
                                                               (Los Angeles County
           Plaintiff and Respondent,                           Super. Ct. No. EC068466)

           v.

 VATCHE SAHAKIAN,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, William D. Stewart, Judge. Affirmed.
     Hartsuyker, Stratman & Williams-Abrego, Jeffrey E.
Lerman; Veatch Carlson and Serena L. Nervez for Defendant and
Appellant.
     Cole Pedroza, Kenneth R. Pedroza, Joshua C. Traver, Scott
M. Klausner; Fierstadt Law Group, Jack A. Fierstadt and
Brandon A. Carroll for Plaintiff and Respondent.
                    _______________________
       Defendant Vatche Sahakian appeals the trial court’s denial
of his special motion to strike under section 425.16 of the Code of
Civil Procedure (anti-SLAPP). We have jurisdiction under Code
of Civil Procedure1 sections 425.16, subdivision (i), and 904.1.
We affirm.

                         BACKGROUND
       Plaintiff Quality Control Restoration, doing business as
Quality Control Services (QCS), is a repair and damage
restoration service based in La Verne, California. Sahakian is a
unit owner and resident in the 134-unit Cordova Park Villas
(CPV) condominium complex in Pasadena, California. Prior to
the events alleged in this action, QCS had been hired by the CPV
homeowners’ association (HOA) to perform a number of repair
projects on the property.
       Over the years, CPV residents would provide QCS with a
key to their units so that work could be performed. In May of
2017, QCS was hired to perform repairs in a number of units that
included Sahakian’s unit. However, Sahakian was unwilling to
provide a key for access, and insisted on being present to provide
access at times convenient to him. Scheduling disputes arose and
the work QCS was to perform was delayed. QCS contends that
this led Sahakian to institute a campaign to disparage and
defame QCS.
       “In or about June of 2017,” QCS’s complaint alleges,
“[Sahakian] sent a letter to all CPV residents expressing concerns
about HOA operations. Specifically, [Sahakian]’s letter stated:


      1 Unless otherwise specified, all statutory references herein
are to the Code of Civil Procedure.




                                 2
[¶] In recent years, QCS has been almost exclusively contracted
for all repairs, yet their service has not always been adequate.
For example, sometimes units have incurred damages during and
because of these repairs, and these damages have not been
addressed. Additionally, these repairs are done at a very slow
pace—often at great inconvenience to owners/tenants and
sometimes leading to more repairs and cost for the HOA. In
some cases, the work has even been substandard and/or did not
address, the problem at hand. Some of us have noticed waste in
material and supplies. In one instance, an owner independently
obtained bids on the exact same repairs; the estimate QCS gave
was almost two times costlier that that of two other reputable
companies, and QCS asked for thrice the time to complete work.”
       In April of 2018, QCS filed a civil action for slander per se
and libel per se against Sahakian. In July of 2018, Sahakian
filed a special motion to strike under section 425.16 (anti-
SLAPP), with the hearing set for August 24, 2018. This motion
included a declaration from Sahakian attaching the entire letter
from which the paragraph quoted above was excerpted in the
complaint.
       QCS opposed the motion on August 13, 2018, including
declarations from Rick Landi (owner of QCS), Phillip DeSautell
(a CPV unit owner), and Brad Chisler (another CPV unit owner).
These declarations sought to refute the statements made by
Sahakian, alleged damage caused to QCS by Sahakian, and set
forth additional examples of statements about QCS by Sahakian
asserted to be false. Sahakian filed a reply brief in support of the
motion, challenging the showing made by QCS.
       The trial court heard the motion on August 24, 2018, and
denied it. The trial court held that Sahakian had failed to




                                 3
establish that the QCS complaint was directed to one of the
protected activities under section 425.16, subdivision (e). The
court did not reach the question of whether there was a
probability that QCS would prevail on its claims under section
425.16, subdivision (b)(1). This appeal by Sahakian followed.

                           DISCUSSION
A.     Applicable Law
       The requirements for anti-SLAPP motions under section
425.16 are familiar. Section 425.16 provides, inter alia, that “[a]
cause of action against a person arising from any act of that
person in furtherance of the person’s right of petition or free
speech under the United States Constitution or the California
Constitution in connection with a public issue shall be subject to
a special motion to strike, unless the court determines that the
plaintiff has established that there is a probability that the
plaintiff will prevail on the claim.” (Id., subd. (b)(1).) An “ ‘act in
furtherance of a person’s right of petition or free speech . . . in
connection with a public issue’ ” is defined in section 425.16 to
include, in relevant part: “any . . . conduct in furtherance of the
exercise of the constitutional right of petition or the
constitutional right of free speech in connection with a public
issue or an issue of public interest.” (Id., subd. (e)(4).)
       The Legislature enacted section 425.16 to prevent and
deter “lawsuits brought primarily to chill the valid exercise of the
constitutional rights of freedom of speech and petition for the
redress of grievances.” (§ 425.16, subd. (a).) Thus, the purpose of
the anti-SLAPP law is “not [to] insulate defendants from any
liability for claims arising from the protected rights of petition or
speech. It only provides a procedure for weeding out, at an early




                                   4
stage, meritless claims arising from protected activity.” (Baral v.
Schnitt (2016) 1 Cal. 5th 376, 384 (Baral).)
       When a party moves to strike a cause of action under the
anti-SLAPP law, a trial court evaluates the special motion to
strike using a two-prong test: (1) has the moving party “made a
threshold showing that the challenged cause of action arises from
protected activity” (Rusheen v. Cohen (2006) 37 Cal. 4th 1048,
1056) and, if so, (2) has the non-moving party demonstrated that
the challenged cause of action has “ ‘minimal merit’ ” by making
“a prima facie factual showing sufficient to sustain” a judgment
in its favor. (Baral, supra, 1 Cal.5th at p. 385; Navellier v.
Sletten (2002) 29 Cal. 4th 82, 93-94; see § 425.16, subd. (b)(1).)
After the first prong is satisfied by the moving party, the burden
shifts to the non-moving party to “demonstrate that each
challenged claim based on protected activity is legally sufficient
and factually substantiated.” (Baral, at p. 396.) If the plaintiff
can show a probability of prevailing on any part of its claim, the
cause of action is not meritless and will not be stricken. (Oasis
West Realty, LLC v. Goldman (2011) 51 Cal. 4th 811, 820.)
B.    Standard of Review
      We review a trial court’s ruling on a special motion to
strike pursuant to section 425.16 under the de novo standard.
(Monster Energy Co. v. Schechter (2019) 7 Cal. 5th 781, 788; Park
v. Board of Trustees of California State University (2017) 2
Cal. 5th 1057, 1067.) “In other words, we employ the same two-
pronged procedure as the trial court in determining whether the
anti-SLAPP motion was properly granted.” (Mendoza v. ADP
Screening & Selection Services, Inc. (2010) 182 Cal. App. 4th 1644,
1652.)




                                 5
       As does the trial court, we “consider the pleadings, and
supporting and opposing affidavits stating the facts upon which
the liability or defense is based.” (§ 425.16, subd. (b)(2).) In
considering the pleadings and declarations, we do not make
credibility determinations or compare the weight of the evidence;
instead, we accept the opposing party’s evidence as true and
evaluate the moving party’s evidence only to determine if it has
defeated the opposing party’s evidence as a matter of law.
(Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal. 4th 260,
269, fn. 3.)
C.     Prong 1: Arising from Protected Activity
       Sahakian’s initial burden is to show that the two causes of
action in QCS’s complaint against Sahakian arise from protected
activity on his part. (Park v. Board of Trustees of California State
University, supra, 2 Cal.5th at p. 1061.)
       QCS’s libel per se and slander per se causes of action are
based on written and oral communications by Sahakian to fellow
residents and unit owners at the CPV complex concerning alleged
deficiencies in the work by QCS and excessive cost and
inconvenience to the homeowners for this work. The question
before the trial court, and before us on de novo review, is whether
Sahakian’s communications to CPV owners and residents
constitute “conduct in furtherance of the exercise of the
constitutional right of petition or the constitutional right of free
speech in connection with a public issue or an issue of public
interest” within the meaning of section 425.16, subdivision (e)(4).
       The full text of Sahakian’s letter to CPV owners and
residents was submitted in support of Sahakian’s anti-SLAPP
motion, and is set forth in the Appendix to this opinion. The
letter begins: “Dear neighbor, [¶] We write to you on behalf of a




                                 6
small group of owners that have recently grown concerned about
our Cordova complex and the operations of our HOA. We greatly
value the service of our HOA Board members who have
volunteered to do an often thankless job representing our
collective interests. However, several recent developments
suggest that we have inadvertently entered a mode of operation
that is not necessarily in the best interest of all the owners and
the long term health of our HOA.” The letter then sets out a
number of concerns (focusing significant attention on the work of
QCS), and concludes with a one-page proposed draft letter to be
sent to the HOA setting out these concerns, as well as an
announcement of a meeting of homeowners to discuss these
issues.
       The trial court determined that Sahakian had not
demonstrated that his conduct fell with the first prong of section
425.16, noting that “[Sahakian’s] letter at issue was circulated
amongst fellow residents and had not yet been presented to the
CPV’s HOA, nor were the residents’ complaints about [QCS’s]
repair performance at issue before the HOA.” The trial court
ruled that Sahakian’s communication therefore did not arise in a
setting where “homeowners were in active disputes with their
respective HOAs” nor address “an ongoing dispute that would
potentially affect the fellow residents.” Accordingly, the trial
court ruled that Sahakian had not established that his letter
involved protected activity under section 425.16 (the first anti-
SLAPP prong). The trial court did not reach the second question
whether QCS had established sufficient probability that it would
prevail on its claims.
       In reviewing the trial court’s analysis of this issue, we are
guided by the California Supreme Court’s recent statement that




                                 7
“context matters” in analyzing anti-SLAPP motions premised on
free speech claims under section 425.16, subdivision (e)(4).
(FilmOn.com Inc. v. DoubleVerify Inc. (2019) 7 Cal. 5th 133, 149
[“court must consider the context as well as the content of a
statement in determining whether that statement furthers the
exercise of constitutional speech rights in connection with a
matter of public interest”].) We conclude that the trial court’s
distinction based on whether an active dispute with the HOA had
actually commenced leads to an excessively narrow construction
of section 425.16, subdivision (e)(4), contrary to the statutory
directive in section 425.16, subdivision (a), that “this section shall
be construed broadly” in order “to encourage continued
participation in matters of public significance.”
       The context here clearly involves an effort by Sahakian to
enlist support from fellow unit owners in taking formal steps to
raise with the HOA and “remedy” what he contended were
serious shortcomings in the governance provided by the HOA,
which impacted all unit owners. Case law recognizes that this
sufficiently constitutes an issue of public interest for purposes of
section 425.16. “The definition of ‘public interest’ within the
meaning of the anti-SLAPP statute has been broadly construed to
include not only governmental matters, but also private conduct
that impacts a broad segment of society and/or that affects a
community in a manner similar to that of a governmental entity.”
(Damon v. Ocean Hills Journalism Club (2000) 85 Cal. App. 4th
468, 479 (Damon).)2 “ ‘Although matters of public interest


      2 In support of its finding that the “issue of public interest”
criterion had been met in that case, the Damon court cited
Chantiles v. Lake Forest II Master Homeowners Assn. (1995) 37
Cal. App. 4th 914, where the court observed: “For many




                                  8
include legislative and governmental activities, they may also
include activities that involve private persons and entities,
especially when a large, powerful organization may impact the
lives of many individuals.’ [Citations.]” (Macias v. Hartwell
(1997) 55 Cal. App. 4th 669, 674.)
       Here, the applicable public interest is criticism of the
manner in which the HOA governed and managed the finances of
CPV, including an examination of the community benefits
received under the prior special assessment and whether to
continue entering into similar construction contracts in the
future. Similar to Damon, Sahakian’s statements concerned
(1) the decision of unit owners whether to vote for another special
assessment for construction work, and (2) the competency of the
HOA to engage in construction work that was in the best interest


Californians, the homeowners association functions as a second
municipal government, regulating many aspects of their daily
lives. The court in Cohen v. Kite Hill Community Assn. (1983)
142 Cal. App. 3d 642 . . . noted the ‘quasi-governmental’ nature of
homeowners associations. ‘ “[U]pon analysis of the association’s
functions, one clearly sees the association as a quasi-government
entity paralleling in almost every case the powers, duties, and
responsibilities of a municipal government. As a ‘mini-
government,’ the association provides to its members, in almost
every case, utility services, road maintenance, street and common
area lighting, and refuse removal. In many cases, it also provides
security services and various forms of communication within the
community. There is, moreover, a clear analogy to the municipal
police and public safety functions. All of these functions are
financed through assessments or taxes levied upon the members
of the community, with powers vested in the board of directors
. . . clearly analogous to the governing body of a municipality.” ’
(Id. at p. 651 . . . .)” (Chantiles, supra, at p. 922.)




                                 9
of the CPV residents. Sahakian’s statements encouraged the
community to participate in the decision-making process
regarding the impending special assessment to support yet
another construction contract. (See Country Side Villas
Homeowners Assn. v. Ivie (2011) 193 Cal. App. 4th 1110, 1118 [“It
is clear from the evidence that the action in this case arose from
[the defendant’s] exercise of her right of free speech in criticizing
and speaking out against the action of [the plaintiff’s] board”].)
       While it is correct that the court in Colyear v. Rolling Hills
Community Assn. of Rancho Palos Verdes (2017) 9 Cal. App. 5th
119 found that the applicability of tree-trimming covenants to
lots not expressly burdened by them, and the HOA’s authority to
enforce such covenants, “was an ongoing topic of debate between
the board and homeowners, resulting in multiple hearings,
letters, and several changes to the board’s policy” (id. at p. 133),
we find nothing in this decision suggesting that the coverage of
section 425.16, subdivision (e)(4), can only apply where an active
controversy involving the HOA has actually arisen, as the trial
court here ruled. The communication by Sahakian clearly
contemplated that such controversy was imminent. The trial
court’s distinction based on whether the HOA itself was yet
actively involved in the nascent dispute is not a valid one,
because it does not properly focus on the nature of Sahakian’s
communications as addressing “a public issue or an issue of
public interest.” Thus, while we agree with the trial court’s
observation that “[n]ot every mundane communication between a
homeowners association and a homeowner gives rise to a freedom
of speech issue” (Turner v. Vista Pointe Ridge Homeowners Assn.
(2009) 180 Cal. App. 4th 676, 679), we conclude that this
communication was one that falls under the protection of the first




                                 10
prong of section 425.16, because it was addressed to all CPV unit
owners and touched on matters of interest to those unit owners.
Thus, the trial court erred in denying Sahakian’s motion on the
basis that he had not satisfied the first prong.
D.     Prong 2: Probability of Prevailing on the Merits
       Although we have concluded that the trial court erred in
ruling that the first prong under section 425.16 had not been
satisfied, that does not end the analysis of whether the anti-
SLAPP motion to strike should have been granted. Under the
statute, satisfying the first prong simply shifts to the plaintiff the
burden of demonstrating merit in its alleged causes of action
under the second prong. (Baral, supra, 1 Cal.5th at p. 396.) The
trial court did not examine this question, having ended its
analysis once it concluded that prong 1 was not satisfied.
       We could remand this matter to permit the trial court to
make an initial determination whether prong 2 has been satisfied
by QCS, but we do not believe it makes sense to do so here. We
have before us the submissions made to the trial court. Our
review of the trial court’s order denying the anti-SLAPP motion is
de novo. (Neville v. Chudacoff (2008) 160 Cal. App. 4th 1255,
1262.) “Because the motion raises only questions of law
regarding the construction and effect of the supporting and
opposing papers, this court [can] make its own independent
determination of the questions of law raised in the motion.”
(Spitler v. Children’s Institute International (1992) 11
Cal. App. 4th 432, 439.) Where there is sufficient legal ground in
the record to support the trial court’s order, the order may be
upheld regardless of the grounds relied upon by the trial court.
(Becerra v. County of Santa Cruz (1998) 68 Cal. App. 4th 1450,
1457.) We must affirm on any ground supported by the record.




                                 11
(Jimenez v. County of Los Angeles (2005) 130 Cal. App. 4th 133,
140.)3
       The second prong of the anti-SLAPP analysis requires QCS
to show a probability of prevailing on its causes of action. The
court ruling on such a motion does not weigh evidence or resolve
conflicting factual claims. Its inquiry is limited to whether QCS
has stated a legally sufficient claim and made a prima facie
factual showing sufficient to sustain a favorable judgment if the
evidence is credited. The court accepts QCS’s evidence as true
and evaluates Sahakian’s showing only to determine if it defeats
QCS’s claim as a matter of law. (Baral, supra, 1 Cal.5th at
pp. 384-385; Wilson v. Parker, Covert & Chidester (2002) 28
Cal. 4th 811, 821.) “[A]t the second stage of an anti-SLAPP
hearing, the court may consider affidavits, declarations, and their
equivalents if it is reasonably possible the proffered evidence set
out in those statements will be admissible at trial.” (Sweetwater
Union High School Dist. v. Gilbane Building Co. (2019) 6 Cal. 5th
931, 949.) “[C]laims with the requisite minimal merit may
proceed.” (Navellier v. Sletten, supra, 29 Cal.4th at p. 94.)
       1.      The Legal Framework
       “The tort of defamation ‘involves (a) a publication that is
(b) false, (c) defamatory, and (d) unprivileged, and that (e) has a
natural tendency to injure or that causes special damage.’ (5
Witkin, Summary of Cal. Law (10th ed. 2005) Torts, § 529, p. 782,
citing Civ. Code, §§ 45-46 and cases.)” (Taus v. Loftus (2007) 40


         3
        While these cases address appellate review of the
granting of summary judgment motions, the same principle is
applicable to de novo review of a special motion to strike under
section 425.16.




                                12
Cal. 4th 683, 720.) “Defamation is effected by either of the
following: [¶] (a) Libel. [¶] (b) Slander.” (Civ. Code, § 44.) “Libel
is a false and unprivileged publication by writing, printing,
picture, effigy, or other fixed representation to the eye, which
exposes any person to hatred, contempt, ridicule, or obloquy, or
which causes him to be shunned or avoided, or which has a
tendency to injure him in his occupation.” (Civ. Code, § 45.) “A
libel which is defamatory of the plaintiff without the necessity of
explanatory matter, such as an inducement, innuendo or other
extrinsic fact, is said to be a libel on its face.” (Civ. Code, § 45a.)
        “Slander is a false and unprivileged publication, orally
uttered, and also communications by radio or any mechanical or
other means which: [¶] 1. Charges any person with crime, or
with having been indicted, convicted, or punished for crime;
[¶] . . . [¶] 3. Tends directly to injure him in respect to his office,
profession, trade or business, either by imputing to him general
disqualification in those respects which the office or other
occupation peculiarly requires, or by imputing something with
reference to his office, profession, trade, or business that has a
natural tendency to lessen its profits; [¶] . . . or [¶] 5. Which, by
natural consequence, causes actual damage.” (Civ. Code, § 46.)
Statements in these categories are considered slanderous per se,
and actionable without proof of special damage. (Burrill v. Nair
(2013) 217 Cal. App. 4th 357, 382, disapproved on other grounds in
Baral, supra, 1 Cal.5th at p. 395, fn. 11.)
     2.     QCS’s Evidence Under Prong 2
     QCS alleges the required elements described above in its
complaint. We focus on the evidence submitted by QCS in
opposition to Sahakian’s anti-SLAPP motion.




                                  13
             a.    Declaration of Rick Landi
      The declaration submitted by Rick Landi stated as follows:
Rick Landi is the owner of QCS, and has personal knowledge of
the matters set forth. QCS is a licensed general contractor in
California. QCS has been contracted to perform various repair
and maintenance projects at CPV since 2012. At all times while
working on the CPV property, QCS has maintained an active
contractor’s license and all required insurance.
      In 2013, QCS began a large project to replace all of the hot
and cold water pipes within each unit at the CPV complex,
replace the vertical cast iron sewer drain pipes, paint the entire
complex, and replace all of the wood railings on the balconies
with welded and painted steel. Prior to being awarded the
contract for this work, QCS submitted estimates for the work to
the HOA board. QCS was awarded the contract as it was the
lowest bidder for the project. This project was completed within
budget and on schedule.
      While completing that project, if QCS was responsible for
causing any damage to a unit, QCS repaired that damage at its
own expense.
      As a result of the false statements that have been spread by
Sahakian, QCS was prevented from completing work that it had
been contracted to perform at CPV and has lost the opportunity
to perform future work at the property. QCS’s reputation within
the community has been damaged as a direct result of false
statements made by Sahakian.
      In the construction industry, a contractor’s reputation is an
extremely important factor when trying to secure contracts for
future work. QCS has lost approximately $125,000 and may




                                14
continue to suffer damage in the future as a result of Sahakian’s
intentional misrepresentations concerning QCS.
      When QCS became aware of the false statements being
spread throughout the CPV community, QCS provided
information to Sahakian to rebut his claims. This included
providing licensing and insurance information which Sahakian
proclaimed QCS did not have. Even after receiving this
information Sahakian continued to spread the misinformation
and outright lies.
             b.    Declaration of Phillip DeSautell
       The declaration submitted by Phillip DeSautell stated as
follows: DeSautell has owned a condominium in the CPV
complex since 2012. He has worked in the construction industry
for over 30 years and is familiar with construction relating to
large complexes and buildings. He has personal knowledge of the
matters set forth in the declaration. He served on the HOA board
from 2013 to 2018, and was president from 2015 to 2018. During
his time on the board, he helped to oversee several construction
and maintenance projects, as well as any corresponding special
assessments for the homeowners.
       The HOA used a construction consultant, Jerry Acker, to
assess and review the construction and maintenance needs at the
property, obtain and review bids from contractors, negotiate bids
and contracts, inspect work during and after projects, and act as
a liaison between the HOA and any contractors performing work.
During DeSautell’s time on the board, the HOA contracted with
QCS for several projects, including plumbing, painting, repairs to
balconies, in addition to regular maintenance work. The overall
quality of QCS’s work was good.




                                15
        In mid-2017, Sahakian began a campaign within the HOA
to disparage the board and QCS. Since then, DeSautell has
personally witnessed Sahakian tell several homeowners, in
person and in writing, that QCS does not have a contractor’s
license, does not carry workmen’s compensation insurance, and
performs substandard work. The statements have been made
both in and out of official association meetings. Sahakian has on
several occasions posted notices containing these statements on
doors within the complex and has sent emails with these
statements to owners. In addition, Sahakian has told
homeowners that QCS was hired for projects that were never put
out for bid and that QCS was awarded the projects even though
its estimates were not the lowest. However, QCS was awarded
all of its contracts based on it being the lowest bidder. The HOA
board would attempt to obtain at least 3 bids on all the work
performed at CPV.
        Sahakian stated to the homeowners that an audit had been
completed and it was discovered that approximately $1.1 million
was wrongfully paid to QCS and that he was going to get QCS to
repay that money to the HOA. The “audit,” however, was simply
a report totaling amounts paid to QCS over a period of time and
the auditor did not make a conclusion that the money was
wrongfully paid.
        Sahakian sent out a letter to all of the owners at CPV
(which is attached to the declaration) that contained false
statements regarding QCS’s work as it related to a special
assessment in 2013. DeSautell, as president of the CPV HOA
board during the entire time of all of QCS’s work on the special
assessment, states unequivocally that QCS did good quality
workmanship work, as required by its contracts. Sahakian




                               16
stated, “On numerous occasions units were damaged by QCS,
who refused to fix things at their expense.” However, if there
was any damage caused by QCS during the repairs, QCS
repaired all damages at its cost and each owner signed a form
upon completion of the work stating that all of the required
repairs had been completed. Sahakian also stated, “Due to poor
planning, management, and cost overruns, the 2013 assessment
was insufficient to pay for the entire piping project.” However,
the project was completed on schedule and within budget.
Sahakian has been informed on multiple occasions by DeSautell,
other members of the former board, and individuals at QCS that
the statements he has made regarding QCS are not true, yet
Sahakian has continued to make the statements and spread
misinformation around the community.
            c.     Declaration of Brad Chisler
      The declaration submitted by Brad Chisler stated as
follows: Chisler has owned a condominium unit at CPV since
2014. He has been a project manager supervisor for the
Community Development Commission in Los Angeles County
since 2008 and is familiar with construction relating to large
complexes and buildings. He has personal knowledge of the
matters set forth in the declaration.
      Chisler served on the contracts committee for the HOA
from 2014 to 2017. Chisler’s tasks on the contracts committee
included helping to oversee maintenance and repair work at CPV,
with the largest responsibility being to help manage large
construction projects that were undertaken with funds from a
special assessment of the homeowners from 2013. Chisler would
generally meet bi-monthly with Jerry Acker (the HOA’s
construction consultant), Scott Long (the on-site property




                               17
manager), and Rick Landi and/or other individuals from QCS.
These meetings would go over QCS’s scope of work, review QCS’s
completed work, review estimates and billings, and discuss any
concerns or complaints related to the ongoing construction
projects at the property.
       Chisler has personally witnessed Sahakian tell
homeowners, in person and in writing, that QCS does not have a
contractor’s license, does not carry workmen’s compensation
insurance, and performed work for the HOA without a contract
and without bidding. Sahakian has on several occasions posted
notices containing these statements on doors within the complex
and has sent emails with the statements to owners.
       Sahakian sent an email to Chisler and other unit owners
(attached as an exhibit to the declaration) stating that an
investigation of the HOA finances had been completed and that it
“concluded that about $1.2 million of HOA funds was spent by
previous boards over a period of three years, without contract and
often with no bidding, exclusively on [QCS].” It also stated that
“[f]urther investigations on the legal front determined potentially
serious issues with licensing and overcharging by QCS.” A
subsequent email from Sahakian to unit owners (also attached as
an exhibit to the declaration) again states that the “audit” found
that QCS was awarded work without contracts and without
bidding. Sahakian’s statements have resulted in the termination
of QCS’s work for the HOA at CPV.
      3.     QCS Has Sufficiently Shown a Probability of
             Prevailing
       On this record, QCS has shown a probability of success
sufficient to defeat Sahakian’s claim that the suit lacks even
minimal merit. QCS has submitted competent evidence (which




                                18
we must take as true in this setting) to demonstrate (a)
publication of oral and written statements about QCS by
Sahakian (which he does not dispute), (b) the falsity of those
statements, (c) the defamatory character of those statements,
(d) the absence of any applicable privilege, and (e) the injury to
QCS therefrom.
       QCS has sufficiently demonstrated both libel per se and
slander per se. For example, Sahakian’s assertions that QCS has
worked without a valid contractor’s license constitute accusation
of criminal conduct, as it would be a misdemeanor for QCS to do
so.4 Similarly, failure to carry workers’ compensation insurance,
as asserted by Sahakian, is also a misdemeanor.5 QCS has also
submitted evidence of other false assertions published by
Sahakian concerning QCS and its work for CPV that would tend


      4 Business   and Professions Code section 7028, subdivision
(a)(1), states in pertinent part: “(a) Unless exempted from this
chapter, it is a misdemeanor for a person to engage in the
business of, or act in the capacity of, a contractor within this
state under either of the following conditions: [¶] (1) The person
is not licensed in accordance with this chapter.”
      5 Labor  Code section 3700.5, subdivision (a), provides: “The
failure to secure the payment of compensation as required by this
article by one who knew, or because of his or her knowledge or
experience should be reasonably expected to have known, of the
obligation to secure the payment of compensation, is a
misdemeanor punishable by imprisonment in the county jail for
up to one year, or by a fine of up to double the amount of
premium, as determined by the court, that would otherwise have
been due to secure the payment of compensation during the time
compensation was not secured, but not less than ten thousand
dollars ($10,000), or by both that imprisonment and fine.”




                                19
to injure it in its business within the meaning of Civil Code
sections 45 and 46.
       Thus, QCS has met its burden of showing its defamation
claims have “ ‘minimal merit’ sufficient to defeat an anti-SLAPP
motion.” (Monster Energy Co. v. Schechter, supra, 7 Cal.5th at
p. 796, quoting Oasis West Realty, LLC v. Goldman, supra, 51
Cal.4th at p. 825.) “Only a cause of action that satisfies both
prongs of the anti-SLAPP statute—i.e., that arises from protected
speech or petitioning and lacks even minimal merit—is a SLAPP,
subject to being stricken under the statute.” (Navellier v. Sletten,
supra, 29 Cal.4th at p. 89.)
       We emphasize that our conclusion as to the satisfaction of
prong 2 for purposes of this motion does not imply any view as to
QCS’s ultimate ability to prove its claims in this action.6




      6 Section 425.16, subdivision (b)(3), provides: “If the court
determines that the plaintiff has established a probability that he
or she will prevail on the claim, neither that determination nor
the fact of that determination shall be admissible in evidence at
any later stage of the case, or in any subsequent action, and no
burden of proof or degree of proof otherwise applicable shall be
affected by that determination in any later stage of the case or in
any subsequent proceeding.”




                                 20
                          DISPOSITION
      The trial court’s denial of the anti-SLAPP motion is
affirmed. QCS shall recover its costs on appeal.
      NOT TO BE PUBLISHED


                                          SINANIAN, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                21
                          APPENDIX
                      Letter from Sahakian

“Dear neighbor,

“We write to you on behalf of a small group of owners that have
recently grown concerned about our Cordova complex and the
operations of our HOA. We greatly value the service of our HOA
Board members who have volunteered to do an often thankless
job representing our collective interests. However, several recent
developments suggest that we have inadvertently entered a mode
of operation that is not necessarily in the best interest of all the
owners and the long term health of our HOA. To be specific, we
point out a short list of issues of concern:

“- In 2012, an $10-15,000 per unit cost was incurred on the
owners through an assessment to replace all pipes across all
units. It has become evident since then that the contractual
terms and subsequent work, done by QCS, were associated with
several shortcomings and had ended up costing the HOA more
than originally planned.
“- In a rather short time after this large assessment, there is now
talk for another $20,000 per unit assessment that lumps
together a bunch of improvements: some of these may be of
urgent need, such as proper termite treatment, while others, such
as replacing all of the plants, seem to have a significant cosmetic
component, and yet would constitute the bulk of the cost.
“- In recent years, QCS has been almost exclusively contracted
for all repairs, yet their service has not always been adequate.
For example, sometimes units have incurred damages during and
because of these repairs, and these damages have not been
addressed. Additionally, these repairs are done at a very slow
pace– often at great inconvenience to owners/tenants and
sometimes leading to more repairs and cost for the HOA. In
some cases, the work has even been substandard and/or did not
address the problem at hand. Some of us have noticed waste in
material and supplies. In one Instance, an owner independently
obtained bids on the exact same repairs: the estimate QCS gave
was almost two times costlier than that of two other reputable
companies, and QCS asked for thrice the time to complete the
work.

“There are undoubtedly other issues to list, and we hope to collect
and document them with your help. The purpose of this letter is,
however, not to criticize but to offer constructive advice to the
HOA Board on how to proceed in the future. We would like to
draft a letter to the Board with the help of all owners interested
in contributing their suggestions. This letter would then be
signed by the majority of the owners. The goal is to avoid future
frustration and potential legal challenges by the owners/tenants
that would invariably end up costing all of us.

“On the back of this page is the first rough draft of the letter,
compiled by just a few of us. We would like to ask you to review it
and, if you have any suggestions, to either send them to us
electronically or make them in person at an upcoming meeting
(please see the details below).

“The goal is to draft a document that most of us would sign, and
to present to the Board as a set of recommendations and
guidelines. The letter can properly document our concerns and
provide meaningful and concrete suggestions on which the Board
can act. Given the challenges that the Cordova complex faces in
the near future, we feel drafting such a comprehensive letter is
important and to the benefit of all those invested in this complex.

“Thank you for reading this letter, and we look forward to
hearing from you all.

“Recommendations to the HOA Board on behalf of the owners
regarding future operations of the HOA (draft):




                                 2
“- Any repair work costing more than $4,000 (the common
minimum for contract work in the area) should include at least
two independent bids, as opposed to being accorded to QCS by
default. The bid details should be made public and available to
any owner to inspect. In choosing the winning bid, consideration
should be given not only to the cost, but also to the proposed
duration of the work. This is intended to minimize inconvenience
to the owners. To minimize logistical overhead, perhaps it might
be best for the HOA to work regularly with 3-4 contractors.
Contracting only QCS for most repair work, while being
convenient, is not working well anymore. The Board may want to
also consider one or more on-site and competent handy-people
invested only in Cordova to address most minor jobs. All repairs
should be inspected afterwards. If it is found that the job was not
done properly, the issue should be addressed by the contractor(s).
“- Any major repair contract should include a warranty.
Contracts should stipulate that any damage to an owner’s
property caused by construction workers should be repaired by
the construction company at no additional cost to the HOA.
“- Unless in case of an emergency, the owners cannot be required
to give keys to their units to a construction company. Access to a
unit’s common area—unless it is an emergency—should be
arranged in close coordination with the owners involved; the
scheduling must not be unreasonably inconvenient to the owners.
“- Future assessments of significant repairs/improvements to our
complex should be presented as one assessment per one issue, as
opposed to lumping several projects into one vote item. This will
allow the owners to target their votes more carefully. A single
voting ballot may include, when needed, several assessment
items with separate voting on each item.
“- If an assessment does not receive majority vote, the Board
should not fall back on raising HOA fees as a means to pay for a
project that was not supported by a majority of the owners. A
negative vote has meaning, and is an indication of the will of the
HOA. A negative vote suggests further discussion is needed, and
reevaluation of the priorities and details of the project is in order.




                                  3
“- No person or company can be contracted to work on the
complex if the person or the head of the associated company is a
relative of any Board member.
“- To increase transparency, the monthly Board meeting minutes,
along with a monthly detailed record of all bids, construction
costs, and assessments should be emailed to all owners of
Cordova.

“This is only a first draft, and we welcome any and all
recommendations from the owners.

“To provide suggestions/comments:
- Electronically, go to https://[xxx].herokuapp.com.

“You will be asked a username/password to log in. Use . . . for
username, and . . . for password.

“- In person, please come to the owners’ meeting we are
organizing on Sunday, July 9th at 2pm, at the Recreation
room.

“With kind regards,
“Vatche Sahakian and Julie Sushytska, . . . on behalf of a group
of concerned owners.

“For direct email contact, use . . . .”




                                    4